                              Case 3:20-cv-02731-VC Document 522 Filed 08/10/20 Page 1 of 4



                     1   Susan E. Coleman (SBN 171832)
                         E-mail: scoleman@bwslaw.com
                     2   BURKE, WILLIAMS & SORENSEN, LLP
                         444 South Flower Street, Suite 2400
                     3   Los Angeles, CA 90071-2953
                         Tel: 213.236.0600       Fax: 213.236.2700
                     4
                         Attorneys for Respondents-Defendants
                     5   THE GEO GROUP, INC. (Sued herein as
                         GEO GROUP, INC.) and NATHAN ALLEN
                     6
                     7
                     8                          UNITED STATES DISTRICT COURT
                     9                        NORTHERN DISTRICT OF CALIFORNIA
                  10                                 SAN FRANCISCO DIVISION
                  11
                  12     ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                         BRENDA RUIZ TOVAR, LAWRENCE
                  13     MWAURA, LUCIANO GONZALO                      DECLARATION OF BROOKE
                         MENDOZA JERONIMO, CORAIMA                    SANCHEZ OTHON, R.N.,
                  14     YARITZA SANCHEZ NUÑEZ,                       REGARDING TIMING AND
                         JAVIER ALFARO, DUNG TUAN                     LOGISTICS OF COVID-19
                  15     DANG,                                        TESTING
                  16                  Petitioners-Plaintiffs,         Judge:   Hon. Vince Chhabria
                  17     v.
                  18     DAVID JENNINGS, Acting Director of
                         the San Francisco Field Office of U.S.
                  19     Immigration and Customs Enforcement;
                         MATTHEW T. ALBENCE, Deputy
                  20     Director and Senior Official Performing
                         the Duties of the Director of the U.S.
                  21     Immigration and Customs Enforcement;
                         U.S. IMMIGRATION AND CUSTOMS
                  22     ENFORCEMENT; GEO GROUP, INC.;
                         NATHAN ALLEN, Warden of Mesa
                  23     Verde Detention Facility,
                  24                  Respondents-Defendants.
                  25
                  26             I, BROOKE SANCHEZ OTHON, R.N., declare as follows:
                  27             1.    I am a Registered Nurse employed by Wellpath, assigned to Mesa
                  28     Verde Detention Facility. My position is Clinical Operations Specialist. I have
B URKE , W ILLIAMS &
                                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
                                                                -1-
  ATTORNEYS AT LAW                                                       OTHON DECL. RE TIMING AND LOGISTICS
    LOS ANGELES
                           Case 3:20-cv-02731-VC Document 522 Filed 08/10/20 Page 2 of 4



                     1   personal knowledge of the statements herein, except those expressed upon
                     2   information and belief, and if called upon to do so, I could and would testify
                     3   competently thereto.
                     4         2.      I have experience with administering COVID-19 tests using
                     5   oropharyngeal swabs. I am familiar with the Abbott ID NOW rapid testing
                     6   machine.
                     7         3.      I have been informed that the Court has ordered that Mesa Verde
                     8   “[a]dminister a COVID-19 test that provides rapid results to all detainees at the
                     9   facility for each week at a minimum, beginning next week.”
                  10           4.      The most rapid test that medical staff at Mesa Verde is feasibly able to
                  11     administer to all detainees on a weekly basis are the oropharyngeal tests sent to an
                  12     outside laboratory, which medical staff offered to all detainees at Mesa Verde over
                  13     the past week. For the tests we mailed out on a Friday, we received results on
                  14     Monday (3 days later), so obtaining the results is fairly rapid although not instant.
                  15           5.      Mesa Verde has an Abbott ID NOW rapid testing machine, but there
                  16     are significant timing and logistical hurdles make it impracticable to test all
                  17     detainees with the Abbott ID NOW machine on a weekly basis.
                  18           6.      The Abbott ID NOW machine can process only one swab at a time,
                  19     and each swab takes approximately 15 to 20 minutes to process, assuming no errors
                  20     or complications. If there is a positive result, the machine must be cleaned before
                  21     running another test, which takes approximately 5 minutes. At this rate, medical
                  22     staff could complete at most 3 to 4 tests per hour, so it would take between
                  23     approximately 30 - 40 hours to complete tests for the 121 detainees currently at
                  24     Mesa Verde.
                  25           7.      Additionally, it is unlikely that the Abbott ID NOW machine actually
                  26     would be able to run that many continuous tests within 30-40 hours in practice.
                  27     The Abbott ID NOW machine often has errors that require staff to retest samples,
                  28     as results do not always appear after the first cycle through. This would cause
B URKE , W ILLIAMS &
                                                                                                 3:20-CV-02731-VC
   S ORENSEN , LLP
                                                                   -2-
  ATTORNEYS AT LAW                                                          OTHON DECL. RE TIMING AND LOGISTICS
    LOS ANGELES
                             Case 3:20-cv-02731-VC Document 522 Filed 08/10/20 Page 3 of 4



                     1   delays. Additionally, the Abbott ID NOW machine could overheat if it runs many
                     2   tests continually back to back.
                     3          8.    There are additional timing and logistical hurdles with using the
                     4   Abbott ID NOW machine. First, unless samples are frozen, Abbott ID NOW tests
                     5   must be completed within two hours of collecting the sample. If samples are
                     6   frozen, they must be thawed again before being tested, and even with freezing, tests
                     7   must be completed within 24 hours of collecting the sample. Due to the limited
                     8   time viability of samples, medical staff would have to continually collect samples
                     9   from detainees throughout the day over multiple days, which would take medical
                  10     staff time away from their other duties.1 Second, the Abbott ID NOW machine
                  11     requires staff to sit with it for the entire 15-20 minute process, as staff must follow
                  12     specific prompts and the test can time out and require a restart if the prompts are
                  13     missed. Providing someone to operate the Abbott ID NOW machine would place
                  14     additional demands on medical staff time and take time away from their other
                  15     duties and responsibilities, including seeing patients, pill call, insulin, noting orders,
                  16     cohort rounds, and positive case rounds. Mesa Verde does not have available
                  17     additional medical staff to run Abbott ID NOW tests for an additional 30- 40 hours
                  18     per week (or longer if the Abbott ID NOW machine has errors or complications).
                  19     Third, in addition to collecting samples and the running of the Abbott ID NOW
                  20     machine itself, medical staff also would have to prepare paperwork and chart test
                  21     results. This paperwork and charting of results would likely take 4-6 additional
                  22     hours of medical staff time to prep, test and chart the detainees in a single housing
                  23     unit, taking medical staff time away from their other duties.
                  24            9.    For these reasons, it would be impracticable for us to test the entire
                  25     detainee population at Mesa Verde with the Abbott ID NOW machine on a weekly
                  26
                  27     1
                          By contrast, samples for the oropharyngeal lab tests that Mesa Verde uses remain
                         viable for up to 6 days at temperatures between 2-30º Celcius. This longer viability
                  28     allows medical staff to take samples of an entire housing unit at one time.
B URKE , W ILLIAMS &
                                                                                                  3:20-CV-02731-VC
   S ORENSEN , LLP
                                                                    -3-
  ATTORNEYS AT LAW                                                           OTHON DECL. RE TIMING AND LOGISTICS
    LOS ANGELES
                           Case 3:20-cv-02731-VC Document 522 Filed 08/10/20 Page 4 of 4



                     1   basis. Attempting to do so would take away significant amounts of medical staff
                     2   time away from other medical care for detainees, which may be detrimental to
                     3   detainees’ health.
                     4         I declare under penalty of perjury under the laws of the State of California
                     5   that the foregoing is true and correct.
                     6         Executed this 7th day of August 2020, at Bakersfield, California.
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &
                                                                                               3:20-CV-02731-VC
   S ORENSEN , LLP
                                                                   -4-
  ATTORNEYS AT LAW                                                        OTHON DECL. RE TIMING AND LOGISTICS
    LOS ANGELES
